Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Amend claim 1, line 5, as follows: (A)
Amend claim 1, line 9, as follows: (B)
Amend claim 1, line 12, as follows: (C)

Amend claim 2, line 6, as follows: a 

Amend claim 3, line 3, as follows: (A)
Amend claim 3, line 6, as follows: (B)
Amend claim 3, line 9, as follows: (C)

Amend claim 21 as follows: The mammalian host cell of Claim [[19]] 20, wherein the CHO cell is a CH0-K1 cell, a DXB11 cell, or a DG44 cell.

Conclusion
Claims 1-9 and 19-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636                                                                                                                                                                                             
/MINDY G BROWN/           Supervisory Patent Examiner, Art Unit 1636